Citation Nr: 0101772
Decision Date: 01/23/01	Archive Date: 03/12/01

DOCKET NO. 99-21 983               DATE JAN 23, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Evaluation of service-connected right shoulder disability, rated as
10 percent disabling from December 14, 1998.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

REMAND

The veteran served on active duty from September 1993 to September
1996.

This matter comes before the Board of Veterans' Appeals (Board)
following a June 1999 decision of the Pittsburgh, Pennsylvania
Regional Office (RO) of the Department of Veterans Affairs (VA)
which, among other things, granted service connection for elevation
of the right humeral head with painful shoulder motion, and
evaluated it as 10 percent disabling, effective from December 14,
1998.

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000). The new law applies to all claims filed on or after the
date of the law's enactment, as well as to claims filed before the
date of the law's enactment, and not yet finally adjudicated as of
that date. See Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

The new law contains revised notice provisions, and additional
requirements pertaining to VA's duty to assist. See Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096,
2096-99 (2000) (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107). The RO has not yet considered the veteran's claim
in the context of the new law. Nor has the veteran had an
opportunity to prosecute his claim in that context. Consequently,
in order to ensure the veteran due process of law, and to avoid the
possibility of prejudice, the Board will remand the matter to the
RO. See, e.g., Bernard v. Brown, 4 Vet. App. 384.(1993); VAOPGCPREC
16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed necessary to
ensure that the requirements of the new law have been satisfied.
That action should include, among other things, another
examination. Because the veteran's disability has been described by
the RO as including painful shoulder motion, consideration must be
given to the degree of any functional loss caused by pain such as
has been repeatedly complained of by the veteran. DeLuca v. Brown,
8 Vet. App. 202 (1995)

2 -

(evaluation of musculoskeletal disorders rated on the basis of
limitation of motion require consideration of functional losses due
to pain, etc.).

Specifically, when rating musculoskeletal disability, it should be
remembered that "a part which becomes painful on use must be
regarded as seriously disabled." 38 C.F.R. 4.40 (2000). In DeLuca
v. Brown, the United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (Court) noted that a VA examination relied on to
rate the veteran's disability had merely included findings as to
the range of motion without accounting for factors enumerated in
4.40. The Court cited the case of Bierman v. Brown, 6 Vet. App.
125, 129 (1994) in which 38 C.F.R. 4.10 was quoted for the
proposition that a rating examination must include a "full
description of the effects of disability upon the person's ordinary
activity." DeLuca, at 206 (emphasis added). In order to effectuate
this requirement, the Court explained that, when the pertinent
diagnostic criteria provide for a rating on the basis of loss of
range of motion, determinations regarding functional loss are to be
"'portray[ed]' (4.40) in terms of the degree of additional range-
of-motion loss due to pain on use or during flare-ups." Id. This is
what is now required in the veteran's case.

At a March 1999 VA joints examination, the examiner reported the
veteran's complaints of pain, and the examination disclosed
tenderness and pain during drop testing. Range of motion studies
revealed forward flexion and abduction from 0 to 180 degrees and
external and internal rotation from 0 to 90 degrees. However, the
veteran had pain from 130 to 180 degrees on abduction as well as
pain during external rotation. It was also reported that, with
pain, endurance would be expected to be poor. The diagnosis was
mild degenerative joint disease. However, no opinion was provided
such that functional impairment due to pain could be equated to
disability as contemplated by the criteria for a 20 or 30 percent
rating under either Diagnostic Code 5201 or Diagnostic Code 5202.
38 C.F.R. 38 C.F.R. 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202
(2000); DeLuca, supra.

Consequently, the current development is unresponsive to the
mandate of DeLuca. The message of DeLuca is that, while a veteran
may have normal range of motion

- 3 -

demonstrated in a clinical setting, his functional loss due to pain
or flare-ups may be comparable to a disability level contemplated
by more severe limitation. If so, he must be rated accordingly. The
only way to apply this rule is for the examiner to provide his/her
best judgment as to the level of disability caused by the pain or
flare-ups, etc., and to report such an opinion in terms that can be
used to apply the rating criteria. This has not yet been done in
this case.

The Board also notes that a June 1999 examiner opined that the
veteran was having problems with chronic subluxation anteriorly.
Whether the veteran experiences such a problem, and if so, whether
such subluxation warrants a rating higher than that already
assigned are matters that also must be considered on remand.

This case is REMANDED to the RO for the following actions:

1. The veteran should be allowed to supplement the record on
appeal. The RO must review the claims folder and ensure that all
notification and development required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107), are fully
satisfied. Such development should include, but is not limited to,
obtaining and associating with the record all treatment records on
file with St. Francis Hospital in New Castle, Pennsylvania,
including all x-ray reports, as well as any treatment records held
by Dr. Phillips that have not already been associated with the
record.

2. As part of the development undertaken to comply with the new
law, the RO should arrange to have the veteran examined for the
purpose of assessing the

- 4 -

severity of his service-connected right shoulder disability. The
examiner should review the claimsfile, examine the veteran, and
provide findings that take into account all functional impairments
due to his service- connected disability.

a. The examiner should identify each functional debility
legitimately experienced by the veteran due to service-connected
shoulder disability, including whether the veteran has arthritis of
the right shoulder verified by x-ray (38 C.F.R. 4.71a, Diagnostic
Codes 5003, 5010 (2000)), malunion, nonunion, or dislocation of the
right clavicle or scapula, and if so, whether it is with or without
loose movement (Diagnostic Code 5203) and/or malunion of the
humerus with moderate or marked deformity, infrequent or frequent
dislocation at the scapulohumeral joint with guarding of movement
only at shoulder level or guarding of all arm movements (Diagnostic
Code 5202).

b. The examiner should conduct complete range of motion studies.
Specifically, the examiner should conduct an evaluation of the
veteran's right shoulder that takes into account all functional
impairments such as pain on use, weakness, fatigability, abnormal
movement, etc. It should be noted whether the functional debility
experienced by the veteran equates to limitation of motion of the
arm to 25 degrees from the body, equates to limitation of motion to
midway between the side and shoulder level, or equates to

5 -

limitation of motion of the arm to the shoulder level. See 38
C.F.R. 4.40, 4.45 (2000); DeLuca, supra.

c. All findings and opinions should be set forth in detail and
reconciled with all other opinions of record, including those of
the March 1999 VA examiner.

3. The RO should ensure that the examination meets the instructions
set out above. After all notice requirements have been satisfied,
and the duty to assist has been fulfilled, the RO should take
adjudicatory action on the claim here at issue. If the benefit
sought is denied, a supplemental statement of the case (SSOC)
should be issued.

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder should be
returned to this Board for further appellate review. No action is
required by the veteran until he receives further notice, but he
may furnish additional evidence and argument while the case is in
remand status. Kutscherousky v. West, 12 Vet. App. 369 (1999);
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3
Vet. App. 129, 141 (1992). The purposes of this remand are to
procure clarifying data and to comply with governing adjudicative
procedures. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 6 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

MARK F. HALSEY
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



